EXHIBIT 10.2

VANGUARD HEALTH SYSTEMS, INC.



2009 LONG TERM INCENTIVE PLAN

Section 1. Purpose

            The purpose of this Long Term Incentive Plan is to create long term
value for the Company by securing the continuity and retention of its Officers
by enabling its Officers to earn additional cash incentive compensation payable
on a long term basis if a specified Company Performance Goal or Goals are met
for a current period and the Participant remains in the employ of the Company
for a specified period subsequent to the Year in which the Goal is achieved.

Section 2. Definitions

            “Account” shall have the meaning set forth in Section 5.2.

            “Board” shall mean the Board of Directors of the Company.

            “Business Unit” shall mean any existing or future facility, region,
division, group, subsidiary or other unit within the Company.

            “Cause” for termination of the Participant’s employment, after any
Change in Control, shall mean (i) the conviction of the Participant, by a court
of competent jurisdiction and following the exhaustion of all possible appeals,
of a criminal act classified as a felony or involving moral turpitude, (ii) the
willful and continued failure by the Participant to substantially perform the
Participant’s duties with the Company or its subsidiary (other than any such
failure resulting from the Participant’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance by the
Participant to his or her employer of a notice of termination of employment for
Good Reason) after a written demand for substantial performance is delivered to
the Participant by the Company or its subsidiary, which demand specifically
identifies the manner in which the employer believes that the Participant has
not substantially performed the Participant’s duties, or (iii) the willful
engaging by the Participant in conduct which is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise.  For
purposes of clauses (ii) and (iii) of this definition, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s act, or failure to act, was in the best interest of the
Company or its subsidiary.

1

--------------------------------------------------------------------------------

            “Change in Control” shall mean the first to occur of the following
events:

            (a) any “Person” (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) as modified and used in Sections 13(d)
and 14(d) of the Exchange Act (other than (1) the Company or any of its
subsidiaries, (2) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (4) any entity owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company’s common stock, (5) any Person that was a stockholder of the Company on
September 23, 2004 and any affiliates of such Person, or (6) Blackstone (as
defined in the Company’s 2004 Stock Incentive Plan), or any of its affiliates),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
voting securities;

            (b) during any period of not more than two consecutive years, not
including any period prior to the date of this Agreement, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c), or (c) of this
definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

            (c) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than both (A) (1)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing, directly or
indirectly, to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 50% or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(2) a merger or consolidation in which no person acquires 50% or more of the
combined voting power of the Company’s then outstanding securities; and (B)
immediately after the consummation of such merger or consolidation described in
clause (A) (1) or (A) (2) above (and for at least 180 days thereafter) neither
the Company’s Chief Executive Officer nor its Chief Financial Officer change
from the people occupying such positions immediately prior to such merger or
consolidation except as a result of their death or Disability and neither of
such officers shall have changed prior to such merger or consolidation at the
direction of a Person who has entered into an agreement with the Company the
consummation of which will constitute a Change in Control of the Company; or

2

--------------------------------------------------------------------------------

            (d) the stockholders of the Company approve (A) a plan of complete
liquidation of the Company or (B) an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect);

provided, in each case, that such event constitutes a Change in Control within
the meaning of Section 409A of the Code and the related Internal Revenue Service
regulations and guidance promulgated thereunder.

For purposes of clauses (a), (b) and (d)(B) of this definition only, the term
“Company” shall mean any of Vanguard Health Systems, Inc., Vanguard Health
Holding Company 1, LLC, or Vanguard Health Holding Company II, LLC; provided
that, any reorganization involving solely the Company and its subsidiaries shall
not constitute a Change in Control under this definition.

            “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any successor statute and the regulations promulgated thereunder, as it or they
may be amended from time to time.

            “Code Section 162(m) Award” shall mean a Retention Award intended to
satisfy the requirements of Code Section 162(m) and designated as such in an
Award Agreement or other writing.

            “Committee” shall mean either (i) the Compensation Committee of the
Board or (ii) prior to establishment of the Compensation Committee of the Board,
the Board.

            “Company” shall mean Vanguard Health Systems, Inc., a Delaware
corporation.

            “Covered Employee” shall mean a Covered Employee within the meaning
of Code Section 162(m)(3) or a person designated as a Covered Employee by the
Committee.

            “Exchange Act” shall have the meaning set forth in Section 4.1.

            “Good Reason” shall mean that at least one of the following shall
have occurred:

                        (a)        there shall have been a material diminution
in the Participant’s base
                                    compensation, except for across-the-board
salary reductions similarly
                                    affecting all senior executives of the
Company  and all senior executives
                                    of any person in control of the Company;

                        (b)        there shall have been a material diminution
in the Participant’s authority,
                                    duties or responsibilities;

3

--------------------------------------------------------------------------------



                        (c)        there shall have been a material diminution
in the authority, duties or
                                    responsibilities of the supervisor to whom
the Participant is required to
                                    report, including a requirement that the
Participant’s supervisor report to a
                                    corporate officer or employee instead of
reporting directly to the Board of
                                    Directors of the Company;

                        (d)        there shall have been a material diminution
in the budget over which the
                                    Participant retains authority;

                        (e)        there shall have been a material change in
the geographic location at
                                    which the Participant must perform services,
except for required travel on
                                    the Company’s business to an extent
substantially consistent with his
                                    business travel obligations prior to the
Change in Control; or

                        (f)         there shall have been any other action or
inaction that constitutes a
                                    material breach by the Company of the terms
of any Employment
                                    Agreement between the Company and any
Participant or any Severance
                                    Protection Agreement between the Participant
and the Company.

            “Officer” shall mean any officer of the Company.

            “Participant” shall mean any Officer to whom a Retention Award
pursuant to the Plan for any Year may be made.

            “Payment Date or Payment Dates” shall mean the date or dates on
which earned Retention Awards for a Year (or other measuring period) are to be
paid to Participants, in whole or in part.

            “Performance Criterion” and “Performance Criteria” shall mean any
one or more of the following performance measures, taken alone or in conjunction
with each other, each of which may be adjusted by the Committee to exclude the
before-tax or after-tax effects of any significant acquisitions or dispositions
not included in the calculations made in connection with setting the Performance
Criterion or Performance Criteria for the related Retention Award:

                        (1)(A) Basic or diluted earnings per share of common
stock, which may be
            calculated (i) as income calculated in accordance with Section
clause (D) below, divided
            by (x) the weighted average number of shares, in the case of basic
earnings per share, and
            (y) the weighted average number of shares and share equivalents of
common stock, in the
            case of diluted

4

--------------------------------------------------------------------------------

            earnings per share, or (ii) using such other method as may be
specified by the Committee;

                        (B)       Cash flow, which may be calculated or measured
in any manner specified
            by the Committee;

                        (C)       Economic value added, which is after-tax
operating profit less the annual
            total cost of capital;

                        (D)       Income, which may include, without limitation,
net income and operating
            income and may be calculated or measured (i) before or after income
taxes, including or
            excluding interest, depreciation and amortization, non-cash stock
compensation, minority
            interests, extraordinary items and other material non-recurring
expenses and restructuring
            and impairment charges, discontinued operations, the cumulative
effect of changes in
            accounting policies and the effects of any tax law changes; or (ii)
using such other
            method as may be specified by the Committee;

                        (E) Quality of service and/or patient care which may be
measured by (i) the extent
            to which the Company achieves pre-set quality objectives including,
without limitation,
            patient satisfaction objectives, or (ii) such other method as may be
specified by the
            Committee;

                        (F) Return measures (including, but not limited to,
return on assets, capital,
            equity, or sales), which may be calculated or measured in any manner
specified by the
            Committee; or

                        (G) The price of the Company’s common or preferred stock
(including, but not
            limited to, growth measures and total shareholder return), which may
be calculated or
            measured in any manner specified by the Committee.

                        (2) Except for Code Section 162(m) Awards, any other
criteria related to
            performance, including the performance of one or more of the
Business Units, individual
            performance or any other category of performance selected by the
Committee.

            “Performance Goals” shall mean the performance objectives with
respect to one Performance Criterion or two or more Performance Criteria
established by the Committee for the Company, a Business Unit or an individual
for the purpose of determining whether, and the extent to which, payments will
be made for that Year or other measurement period with respect to a Retention
Award under the Plan.

            “the Plan” or “this Plan” shall mean this Vanguard Health Systems,
Inc. 2009 Long Term Incentive Plan.

5

--------------------------------------------------------------------------------

            “Retention Amount” shall mean the aggregate amount, if any, credited
to a Participant’s Account in respect of each Retention Award earned by a 
Participant.

            “Retention Award” shall mean a contractual right, subject to the
terms and conditions of the Plan, to receive a cash incentive award earned under
the Plan, which award may be based on (1) the change (measured as a percentage
or an amount) in or of any one Performance Criterion or two or more Performance
Criteria from one measurement period to another, (2) the difference (measured as
a percentage or an amount) between (A) a specified target or budget amount of
any one Performance Criterion or two or more Performance Criteria and (B) the
actual amount of that Performance Criterion or two or more Performance Criteria,
during any measurement period, (3) the extent to which a specified target or
budget amount for any one Performance Criterion or two or more Performance
Criteria is met or exceeded during any measurement period, or (4) any other
award, including a discretionary award, that may be paid from time to time under
the Plan.

            “Retention Award Schedule” shall mean the Retention Award Schedule
established pursuant to Section 5.1.

            “Target Award” shall mean the amount, which may be expressed as a
dollar amount or as a percentage of a Participant’s salary, payable to a
Participant when actual performance with respect to any one Performance
Criterion or any two or more Performance Criteria equals the Performance Goals
for that Performance Criterion or those Performance Criteria established by the
Committee.

            “Year” shall mean the Company’s fiscal year.

Section 3. Eligibility and Participation

            Participants in the Plan shall be those Officers selected by the
Committee to participate in the Plan. Any Officer shall be eligible to
participate in the Plan. No Officer shall have a right to be selected to
participate in the Plan, or, having once been selected, to be selected again.
The selection of an Officer as a Participant shall neither entitle such Officer
to nor disqualify such Officer from participation in any other Company benefit
or incentive plan or award.

Section 4. Plan Administration

            4.1 Generally. The Plan shall be administered by the Committee,
which will consist of two or more persons (1) who (after the Company is subject
to the provisions of Section 16 of the Securities Exchange Act of 1934 (the
“Exchange Act”) ) satisfy the requirement of a “nonemployee director” for
purposes of Rule 16b-3 under the Exchange Act, and (2) who (after the Company is
subject to the

6

--------------------------------------------------------------------------------

deduction limit under Code Section 162(m) ) satisfy the requirements of an
“outside director” for purposes of Code Section 162(m). The Committee’s
determinations under the Plan need not be uniform and may be made by it
selectively among persons who receive or are eligible to receive Retention
Awards under the Plan, whether or not any Retention Awards are the same or such
persons are similarly situated. Without limiting the generality of the
foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations and to establish non-uniform and
selective Performance Criterion, Performance Criteria, Performance Goals, the
weightings thereof, and Target Awards. Whenever the Plan refers to a
determination being made by the Committee, it shall be deemed to mean a
determination by the Committee in its sole discretion. Without limiting the
generality of the foregoing, the Committee may establish a Target Award for any
Participant based on any one Performance Criterion or any two or more
Performance Criteria.

            4.2. Compliance with Section 162(m)(4) of the Code. It is the intent
of the Company that this Plan and Code Section 162(m) Awards hereunder satisfy,
and be interpreted in a manner that satisfy, in the case of Participants who are
or may be Covered Employees, the applicable requirements of Code Section 162(m),
including the administration requirement of Code Section 162(m)(4)(C), so that
the Company’s tax deduction for remuneration in respect of Code Section 162(m)
Awards for services performed by such Covered Employees is not disallowed in
whole or in part by the operation of such Code section. If any provision of this
Plan would otherwise frustrate or conflict with the intent expressed in this
Section, that provision, to the extent possible, shall be interpreted and deemed
amended so as to avoid such conflict. To the extent of any remaining
irreconcilable conflict with such intent, such provision shall be deemed void as
applicable to Covered Employees with respect to whom such conflict exists.
Nothing herein shall be interpreted so as to preclude a Participant who is or
may be a Covered Employee from receiving a Retention Award that is not a Code
Section 162(m) Award.

            4.3. Committee Discretion. The Committee shall have the discretion,
subject to the limitations described herein, including in Section 6 below
relating to Code 162(m) Awards, to, among other actions, (1) determine the Plan
Participants; (2) determine who will be treated as a Covered Employee and
designate whether an Award will be a Code Section 162(m) Award; (3) determine
the measurement period; (4) determine Performance Criterion, Performance
Criteria, Performance Goals and Target Awards for each Year or other measurement
period; (5) determine how Performance Criterion or Performance Criteria will be
calculated and/or adjusted; (6) establish a Retention Award Schedule; (7)
establish performance thresholds for the payment of any Retention Awards; (8)
determine whether and to what extent the Performance Goals have been met or
exceeded; (9) pay discretionary Retention Awards, including awards from an
exceptional performance fund, as may be appropriate in order to assure the
proper motivation and retention of personnel and attainment of business goals;
(10) make adjustments to Performance Goals and thresholds; (11) make adjustments
to any Payment Date or Dates earlier set for any Retention Awards and (12)
determine the total amount of

7

--------------------------------------------------------------------------------

funds available for payment of Retention Awards with respect to each Year or
other measurement period.

            4.4 Plan Interpretations, etc. Subject to the provisions of the
Plan, the Committee shall be authorized to interpret the Plan, make, amend and
rescind such rules as it deems necessary for the proper administration of the
Plan, make all other determinations necessary or advisable for the
administration of the Plan and correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems desirable to carry the Plan into effect. Any action taken or
determination made by the Committee shall be conclusive and binding on all
parties. In the event of any conflict between an Award Schedule and the Plan,
the terms of the Plan shall govern.

            4.5 Expenses of Administration. The Company shall pay all expenses
of administration of this Plan, including, but not limited to, accounting and
legal fees and expenses, and any other expenses related to the administration of
this Plan.

Section 5. Retention Awards.

            5.1 Generally. The Committee may establish a Performance Criterion
and/or two or more Performance Criteria and Performance Goals for each Year or
other measurement period. If the Committee establishes two or more Performance
Criteria, the Committee may in its discretion determine the weight to be given
to each Performance Criteria in determining Awards. The Committee shall
establish a Retention Award Schedule for each Participant for each Year, which
Award Schedule shall set forth the Target Award for such Participant payable at
specified levels of performance, based on the Performance Goal for each
Performance Criterion and the weighting, if any, established for such criterion.
The Committee may vary the Performance Criteria, Performance Goals and
weightings, if any, from Participant to Participant, Award to Award, Year to
Year and measurement period to measurement period. The Committee shall also
determine the  Payment Date or Dates for each Retention Award.

            5.2 Establishment of Accounts. The Company shall establish a
bookkeeping reserve account (“Account”) for each Participant granted a Retention
Award under the Plan. If, at the end of each Year, it is determined that a
Participant has earned a Retention Award under this Plan, the Company will
credit to such Participant’s Account the full amount of the earned Retention
Award. No interest shall accrue or be payable to a Participant in respect of his
or her Account. No amount shall be credited to a Participant’s Account for any
Year in which no Retention Award is earned. Participants who are in the active
employ of the Company on a Payment Date will be entitled to receive a Retention
Award equal to that portion of the  Retention Account payable on the Payment
Date, subject to the terms and conditions of the Plan.

8

--------------------------------------------------------------------------------

            5.3 Vesting, Payment Date or Dates and Forfeiture. A Participant
shall not become vested in any Retention Award (or any portion thereof) for any
Year (or other measuring period) until the Payment Date or Dates determined by
the Committee for such Retention Award (or portion thereof) shall have occurred,
and then the Participant shall only be vested in the amount of the Retention
Award that is payable on the Payment Date that has occurred. A Participant whose
employment with the Company and its subsidiary terminates for any reason prior
to the Payment  Date or Dates for the earned Retention Awards reflected in the
Participant’s Account shall forfeit all such unpaid Retention Awards and shall
not have any right to receive any payment on the Payment Date or Dates
applicable to such Retention Award; provided, however, notwithstanding the
foregoing, if there has been both (a) a Change in Control and (b) a termination
of the Participant’s employment by the Company without Cause or by the
Participant for Good Reason subsequent to the Change in Control, in that case
all unpaid Retention Awards reflected in the Participant’s Account shall be paid
to the Participant within ten (10) business days after the date of the
Participant’s termination of employment in one lump sum payment, unless if at
the time of the Participant’s termination of employment the Participant is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the payment of the Retention Awards otherwise payable pursuant to this
Section 5.3 is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the payment to which the Participant would
otherwise be entitled within ten (10) business days following his or her
termination of employment shall be deferred and accumulated (without any
reduction in such payment ultimately paid to the Participant and without any
interest accrued or payable thereon) for a period of six months from the date of
termination from employment and paid in a lump sum on the first day of the
seventh month following such termination of employment. Also, notwithstanding
the foregoing, despite any such forfeiture due to termination of a Participant’s
employment pursuant to the foregoing provisions of the Plan, the Committee may,
in its sole discretion, pay any or all of the forfeited Retention Award or
Awards reflected in the Account to the Participant.

            5.4 Payment Date or Dates for Retention Awards. Subject to the terms
and conditions of the Plan, each Retention Award (or portion thereof) shall be
paid in cash on the Payment Date or Payment Dates determined by the Committee in
its sole discretion for each such Retention Award. Generally, it is intent of
the Plan that Retention Awards for any Year (or other measurement Period) shall
not be payable in full during the 90 subsequent to the end of the Year (or other
measurement period) for which the Performance Goal is achieved, but over a
longer period (in a lump sum or in installments) so that continuity and
retention of the Participant in the employ of the Company or its subsidiary will
be enhanced by the Plan. A typical Retention Award under the Plan would provide
Payment Dates as follows: one-third payable in cash within 90 days subsequent to
each of the first, second and third anniversaries of the end of the Year (or
other measurement period) for the Performance Goal which is achieved.

9

--------------------------------------------------------------------------------

            5.5 Limitation on Payments. (a) Anything in this Plan to the
contrary notwithstanding, in the event that the receipt of any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) to be paid to or for the benefit of a Participant (whether
pursuant to the terms of this Plan or otherwise) (the “Payments”) would, but for
this Section 5.5, cause the Participant to incur an excise tax (“Excise Tax”)
under Section 4999 of the Code, then the Payments shall be reduced, as further
described below, to the extent necessary so that no Excise Tax is imposed.

            (b) The determination of whether any Payment will cause the
Participant to incur an Excise Tax, as well as any other calculations necessary
to implement this Section 5.4, shall be made by the Company’s outside auditors
or by a nationally recognized accounting or benefits consulting firm appointed
by the Company and shall be binding on the Participant. The auditor’s or
consultant’s fee shall be paid by the Company.

Section 6. Code Section 162(m) Awards

            A Participant who is or may be a Covered Employee may receive a Code
Section 162(m) Award and/or a Retention Award that is not a Code Section 162(m)
Award. Notwithstanding anything elsewhere in the Plan to the contrary, as and to
the extent required by Code Section 162(m), the grant of a Code Section 162(m)
Award to a Participant must state, in terms of an objective formula or standard,
the method of computing the amount of compensation payable to each Covered
Employee and must preclude discretion to increase the amount of compensation
payable that would otherwise be due upon attainment of such goals.  All
determinations made by Committee related to a Code Section 162(m) Award will be
made in a timely manner, as required by Code Section 162(m), including, without
limitation, the requirements that the Performance Goals, Performance Criteria
and Retention Award Schedules be established not later than 90 days after the
commencement of any fiscal year of the Company. A Retention Award Schedule for a
Covered Employee shall set forth for each Code Section 162(m) Award, the terms
and conditions applicable to such Award, as determined by the Committee, not
inconsistent with the terms of the Plan, and shall specify that such Award is a
Code Section 162(m) Award. Before any Code Section 162(m) Award is paid, the
Committee shall certify that the Performance Goals and any other material terms
of such Award have been satisfied. Notwithstanding the foregoing, the
Performance Criteria with respect to Code Section 162(m) Awards shall be limited
to the Performance Criteria set forth in clause (1) of the definition of
“Performance Criterion/Performance Criteria”. To the extent that the Company’s
tax deduction for remuneration in respect of the payment of a Code Section
162(m) Award to a Covered Employee would be disallowed under Code Section 162(m)
by reason of the fact that such Covered Employee’s applicable employee
remuneration, as defined in Code Section 162(m)(4), either exceeds or, if such
Award were paid,

10

--------------------------------------------------------------------------------

would exceed the $1,000,000 limitation in Code Section 162(m)(1), the Committee
may, in its sole discretion, defer the payment of such Award; provided that the
Committee may at any time accelerate the payment of previously deferred Awards.
Notwithstanding anything to the contrary set forth in the Plan, such Deferred
Awards may be deemed credited with interest at a rate determined by the
Committee from time to time at the discretion of the Committee.

Section 7. Amount Available for Retention Awards

            The Committee shall determine the amount available for payment of
Retention Awards in any Year or any other measurement period. Notwithstanding
anything else in this Plan to the contrary, the aggregate maximum amount that
may be paid to a Participant during any Year with respect to all Retention
Awards under the Plan shall be $5,000,000.

Section 8. Determination of Awards

            8.1 Selection of Participants. The Committee shall select the
Participants and determine which Participants, if any, are to be treated as
Covered Employees and which Retention Awards, if any, are to be Code Section
162(m) Awards. Except in the case of Code Section 162(m) Awards, the Committee
shall determine the actual Retention Award to each Participant for each Year or
other measurement period, taking into consideration, as it deems appropriate,
the performance of the Company and/or a Business Unit, as the case may be, for
the Year or other measurement period in relation to the Performance Goals
theretofore established by the Committee, and the performance of the respective
Participants during the Year or other measurement period. The fact that an
Officer is selected as a Participant for any Year or other measurement period
shall not mean that such Officer necessarily will receive an Award for that Year
or other measurement period. Notwithstanding any other provisions of the Plan to
the contrary, the Committee may make discretionary Awards as it sees fit under
the Plan, except in the case of Code Section 162(m) Awards, which may be
adjusted only downward.

            8.2 Selection of Code Section 162(m) Awards. Code Section 162(m)
Awards shall be determined according to a Covered Employee’s Retention Award
Schedule based on the level of performance achieved and such Covered Employee’s
Target Award. All such determinations regarding the achievement of Performance
Goals and the determination of actual Code Section 162(m) Awards will be made by
the Committee; provided, however, that the Committee may decrease, but not
increase, the amount of the Code Section 162(m) Award that otherwise would be
payable

11

--------------------------------------------------------------------------------

Section 9. Miscellaneous

            9.1 Right to Payment Unsecured. The right of a Participant to
receive payments under the Plan shall be only that of an unsecured claim against
the assets of the Company and distributions under the Plan shall be made solely
from the assets of the Company. Nothing herein and no action taken pursuant to
the Plan shall be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and any Participant, the
Participant’s beneficiary or estate, or any other person. No Participant shall
have any right to any specific assets of the Company or any of its affiliates by
virtue of the Plan.

            9.2 Term and Amendment of this Plan. This Plan shall become
effective on the date of adoption by the Board and shall continue in full force
and effect until all Retention Awards that were awarded under the Plan have been
paid. The Committee may, at any time, amend, suspend or discontinue the Plan, in
whole or in part. The Committee may at any time alter or amend any or all
Retention Award Schedules under the Plan to the extent permitted by law. No such
action may be effective with respect to any Code Section 162(m) Award to any
Covered Employee without approval of the Company’s shareholders if such approval
is required by Code Section 162(m)(4)(C). Also, the Committee may amend the Plan
or any Retention Award granted hereunder at any time if, in the discretion of
the Committee, such amendments become necessary or advisable as a result of
changes in law or regulation or to avoid the imposition of a penalty tax under
section 409A of the Code. Additionally, the Committee may at any time determine
to accelerate the payment of any Retention Awards provided such acceleration is
permissible under, and complies with, Section 409A of the Code.

            9.3 Tax Withholding. The Company shall have the power to withhold
from any amount payable hereunder an amount sufficient to satisfy federal, state
and local or non-U.S. withholding tax requirements on any Retention Award which
was awarded under this Plan.

            9.4 Requirements of Law. The award of Retention Awards shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national or foreign securities exchanges as may be
appropriate or required, as determined by the Committee. The Company shall use
all commercially reasonable efforts to obtain any such approvals.

            9.5 Inalienability of Interests. A Participant’s interests under
this Plan shall not be subject to alienation, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any benefits to be so subjected
shall not be null and void and not recognized by the Committee. This Plan shall
be an unfunded plan and a Participant shall have only the rights of a general
creditor of the Company with respect to his or her interest under this Plan.

12

--------------------------------------------------------------------------------

            9.6 Plan Not Subject to ERISA. This Plan is not intended to be
subject to the Employee Retirement Income Security Act of 1974, as amended.

            9.7 Governing Law.  The Plan, Retention Awards and Retention Award
Schedules and all actions taken hereunder or thereunder shall be governed by,
and construed in accordance with, the laws of the state of Delaware without
regard to the conflict of law principles thereof.

            9.8 Limits of Liability.

            (a) Any liability of the Company to any Participant with respect to
a Retention Award shall be based solely upon the obligations, if any, created by
the Plan and the Retention Award Schedule.

            (b) Neither the Company, nor any member of its Board or of the
Committee, nor any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken or not
taken in good faith under the Plan.

            9.9 Rights of Officers.

            (a) Status as an Officer eligible to receive a Retention Award under
the Plan shall not be construed as a commitment that any Retention Award will be
made under this Plan to such Officer.

            (b) Nothing contained in this Plan or in any Retention Award
Schedule (or in any other documents related to this Plan or to any Retention
Award or Retention Award Schedule) shall confer upon any Officer or Participant
any right to continue in the employ or other service of the Company or its
subsidiary or constitute a contract or limit in any way the right of the Company
to change such person’s compensation or other benefits or to terminate the
employment or other service of such person with or without cause.

            9.10 Section Headings. The section headings contained herein are for
the purposes of convenience only, and in the event of any conflict, the text of
the Plan, rather than the section headings, will control.

            9.11 Invalidity. If any term or provision contained herein is
determined to any extent to be invalid or unenforceable, such term or provision
will be reformed so that it is valid, and such invalidity or unenforceability
will not affect any other provision or part hereof.

            9.12 Other Payments or Awards. Nothing contained in the Plan will be
deemed in any way to limit or restrict the Company from making any award or
payment to any person under any other Company plan, arrangement or
understanding, whether now existing or hereafter in effect.

13

--------------------------------------------------------------------------------

            9.13 Compliance with Section 409A of the Code. The Company intends
that the Plan and each Retention Award granted hereunder shall, to the extent
applicable, comply with Section 409A of the Code and any regulations promulgated
thereunder and that the Plan shall be interpreted, operated and administered
accordingly. In the event any of the compensation or benefits provided to a
Participant pursuant to this Plan would result in a violation of Section 409A of
the Code (including any regulations promulgated thereunder), the Company will
use its reasonable efforts to amend the Plan in the least restrictive manner
necessary in order, where applicable (i) to ensure that such compensation is not
considered “nonqualified deferred compensation” for purposes of Section 409A of
the Code, or (ii) to comply with the provisions of Section 409A, in each case,
where possible, without any diminution in the value of the compensation or
benefits to be paid or provided to the Participant pursuant to this Plan;
provided, that nothing in herein shall require the Company to provide any
gross-up or other tax reimbursement to the Participant in connection with any
violation of Section 409A or otherwise.

            9.14 Post-Public Shareholder Approval. In the event that (i) the
Company registers a class of its common equity securities under Section 12 of
the Exchange Act and (ii) the Committee issues or wishes to issue a Code Section
162(m) Award, then the Plan (or the material terms of the Performance Criteria)
shall be submitted to the Company’s shareholders for approval (A) no later than
the date of the first meeting of shareholders at which directors are to be
elected that occurs either (x) after the close of the third calendar year
following the calendar year in which the Company’s initial public offering
occurs or (y) in case the Company becomes publicly held without an initial
public offering, during the first calendar year following the calendar year in
which the Company becomes publicly held and (B) no later than the first
shareholders meeting that occurs in the fifth year following the year in which
the shareholders previously approved the Plan (or the material terms of the
Performance Criteria).

14